Exhibit 10.2





CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (the “Agreement”) is made effective as of the
15th day of January, 2020 (the “Effective Date”), by and between Bogota Savings
Bank, a New Jersey-chartered stock savings bank (the “Bank”) and Brian McCourt
(“Executive”).  Any reference to the “Company” shall mean Bogota Financial
Corp., the newly-formed stock holding company of the Bank, or any successor
thereto.
RECITALS


WHEREAS, Executive is currently employed as an executive officer of the Bank;


WHEREAS, the Bank desires to assure itself of Executive’s continued active
participation in the business of the Bank; and


WHEREAS, in order to induce Executive to remain in the employ of the Bank and in
consideration of Executive’s agreeing to remain in the employ of the Bank, the
parties desire to specify the severance benefits which shall be due Executive in
the event that his employment with the Bank is terminated under specified
circumstances.


NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.
TERM OF AGREEMENT.

(a) Three Year Contract; Annual Renewal.  The term of this Agreement will begin
as of the Effective Date and will continue through December 31, 2022 (the
“Term”).  Commencing on January 1, 2021 and continuing on each January 1st
thereafter (each, a “Renewal Date”), the Term will extend automatically for one
additional year, so that the Term will be three (3) years from such Renewal
Date, unless either the Bank or Executive by written notice to the other given
at least 60 days prior to such Renewal Date notifies the other of its intent not
to extend the same.  In the event that notice not to extend is given by either
the Bank or Executive, this Agreement will terminate as of the last day of the
then current Term.  For avoidance of doubt, any extension to the Term will
become the “Term” for purposes of this Agreement.
At least 30 days prior to the Renewal Date, the disinterested members of the
Board of Directors of the Bank (the “Board”) will conduct a comprehensive
performance evaluation and review of Executive for purposes of determining
whether to take action regarding non-renewal of the Agreement, and the results
thereof will be included in the minutes of the Board’s meeting.  It is expected
that the non-renewal should be communicated in writing to Executive no later
than the Renewal Date, provided that a failure to communicate such non-renewal
in writing shall not negate the fact of non-renewal.
(b) Change in Control.  Notwithstanding the foregoing, in the event the Bank or
the Company has entered into an agreement to effect a transaction that would be
considered a Change in Control as defined under Section 2(b) hereof, the Term of
this Agreement will be extended automatically so that it is scheduled to expire
no less than two (2) years beyond the effective date of the Change in Control,
subject to extensions as set forth above.





--------------------------------------------------------------------------------

2.
DEFINITIONS.



(a) Base Salary.  Executive’s “Base Salary” for purposes of this Agreement shall
mean the annual rate of base salary paid to Executive by the Bank.
(b) Change in Control.  For purposes of this Agreement, the term “Change in
Control” means: (i) a change in the ownership of the Corporation; (ii) a change
in the effective control of the Corporation; or (iii) a change in the ownership
of a substantial portion of the assets of the Corporation as defined in
accordance with Code Section 409A.  For purposes of this Section 2(b), the term
“Corporation” is defined to include the Bank, the Company or any of their
successors, as applicable.


(i)
A change in the ownership of a Corporation occurs on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Corporation
that, together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of
such Corporation.






(ii)
A change in the effective control of the Corporation occurs on the date that
either (A) any one person, or more than one person acting as a group (as defined
in Treasury Regulation 1.409A-3(i)(5)(vi)(D)) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Corporation possessing 30 percent
or more of the total voting power of the stock of the Corporation, or (B) a
majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election, provided
that this subsection “(B)” is inapplicable where a majority stockholder of the
Corporation is another corporation.





(iii)
A change in a substantial portion of the Corporation’s assets occurs on the date
that any one person or more than one person acting as a group (as defined in
Treasury Regulation 1.409A-3(i)(5)(vii)(C)) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Corporation that have a total gross fair market
value equal to or more than 40 percent of the total gross fair market value of
(A) all of the assets of the Corporation, or (B) the value of the assets being
disposed of, either of which is determined without regard to any liabilities
associated with such assets.  For all purposes hereunder, the definition of
Change in Control shall be construed to be consistent with the requirements of
Treasury Regulation 1.409A-3(i)(5), except to the extent that such regulations
are superseded by subsequent guidance..



Notwithstanding anything herein to the contrary, a Change in Control will not be
deemed to have occurred for purposes of this Agreement in connection with the
Bank’s mutual holding company reorganization and/or minority stock offering of
the Company.  Similarly, a Change in Control for purposes of this Agreement will
not be deemed to have occurred in the event of a second-step conversion of the
Bank’s mutual holding company from mutual-to-stock form and/or contemporaneous
stock offering of a newly-formed stock holding company.




2

--------------------------------------------------------------------------------

(c) Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended.


(d) Good Reason.  “Good Reason” shall mean a termination by Executive following
a Change in Control if, without Executive’s express written consent, any of the
following occurs:


(i)
a material reduction in Executive’s Base Salary;



(ii)
a material reduction in Executive’s authority, duties or responsibilities from
the position and attributes associated with Executive’s executive position with
the Bank in effect as of the Effective Date or any successor executive position,
as mutually agreed to by the Bank and Executive;



(iii)
Executive is required to be based at any office or location resulting in an
increase in Executive’s commute of 25 miles or more; or



(iv)
a material breach of this Agreement by the Bank;



provided, however, that prior to any termination of employment for Good Reason,
Executive must first provide written notice to the Bank (or its successor)
within 90) days following the initial existence of the condition, describing the
existence of such condition, and the Bank shall thereafter have the right to
remedy the condition within 30 days of the date the Bank received the written
notice from Executive.  If the Bank remedies the condition within such 30 day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition.  If the Bank does not remedy the condition within such 30-day cure
period, then Executive may deliver a Notice of Termination for Good Reason at
any time within 60 days following the expiration of such cure period.


(e) Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:




(i)
material act of dishonesty or fraud in performing Executive’s duties on behalf
of the Bank;


(ii)
willful misconduct that in the judgment of the Board will likely cause economic
damage to the Bank or injury to the business reputation of the Bank;


(iii)
breach of fiduciary duty involving personal profit;


(iv)
intentional failure to perform stated duties under this Agreement after written
notice thereof from the Board and Executive’s failure to take corrective or
curative action within two (2) weeks thereafter;


(v)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses which results only in a fine or other non-custodial penalty)
that reflect adversely on the reputation of the Bank, any felony conviction, any
violation of law involving moral turpitude, or any violation of a final
cease-and-desist order; or any violation of the policies and procedures of the
Bank as outlined in the Bank’s employee handbook, which would result in
termination of the Bank employees, as from time to time amended and incorporated
herein by reference; or







3

--------------------------------------------------------------------------------


(vi)
material breach by Executive of any provision of this Agreement.


3.
BENEFITS UPON TERMINATION.



Upon the termination of Executive’s employment by the Bank (or any successor)
without Cause or by Executive with Good Reason during the Term on or after the
effective time of a Change in Control, the Bank (or any successor) will pay or
provide Executive, or Executive’s estate in the event of Executive’s subsequent
death, with the following:


(i) a gross cash payment (the “Change in Control Severance”) equal to two (2)
times the sum of Executive’s: (A) Base Salary (or Executive’s Base Salary in
effect immediately prior to the Change in Control, if higher); and (B) the
average annual cash bonus earned by Executive for the three (3) most recently
completed annual performance periods prior to the Change  Control.  The Change
in Control Severance shall be payable in equal bi-weekly installments in
accordance with the payroll practices of the Bank (or any successor) for a
period of two years, commencing within 30 days following Executive’s Date of
Termination; and
(ii) 12 consecutive monthly cash payments (commencing with the first month
following Executive's Date of Termination and continuing until the twelfth month
following Executive's Date of Termination) in an amount that would be necessary
to provide for Executive and his dependents, if any, the same level of coverage
under the Bank’s (or successor’s) group health plan under the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for
such 12 month period (regardless of whether Executive actually elects continued
health care coverage under COBRA) as was in effect for Executive, and his
dependents, if any, immediately prior to Executive’s Date of Termination.
4.
NOTICE OF TERMINATION.



Any purported termination by the Bank or by Executive in connection with or
following a Change in Control shall be communicated by Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the Date of
Termination and, in the event of termination by Executive, the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.  “Date
of Termination” shall mean the date specified in the Notice of Termination
(which, in the case of a termination for Cause, shall be immediate).  In no
event shall the Date of Termination exceed 30 days from the date the Notice of
Termination is given.
5.
SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank (or any successor of the Bank).






4

--------------------------------------------------------------------------------

6.
NO ATTACHMENT.



Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
7.
ENTIRE AGREEMENT; MODIFICATION AND WAIVER.

(a) This Agreement contains the entire understanding between the parties hereto
and supersedes any prior employment agreement between the Bank or any
predecessor of the Bank and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive
under another plan, program or agreement (other than an employment agreement)
between the Bank and Executive.
(b) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
8.
SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
9.
GOVERNING LAW.

This Agreement shall be governed by the laws of the State of New Jersey but only
to the extent not superseded by federal law.
10.
ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted by a single arbitrator
selected by the Bank (or in the case of arbitration following a Change in
Control selected by Executive) within 50 miles of Teaneck, New Jersey, in
accordance with the Commercial Rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  The above notwithstanding, the Bank may seek injunctive
relief in a court of competent jurisdiction in New Jersey to restrain any breach
or threatened breach of any provision of this Agreement, without prejudice to
any other rights or remedies that may otherwise be available to the Bank.




5

--------------------------------------------------------------------------------

11.
PAYMENT OF LEGAL FEES.



To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Bank, provided that the dispute or
interpretation has been resolved in Executive’s favor, and such reimbursement
shall occur no later than 60 days after the end of the year in which the dispute
is settled or resolved in Executive’s favor.
12.
OBLIGATIONS OF BANK.

The termination of Executive’s employment, other than following a Change in
Control, shall not result in any obligation of the Bank under this Agreement.
13.
SUCCESSORS AND ASSIGNS.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.  A successor’s failure to assent to
this Agreement following a Change in Control shall be deemed to be a material
breach of this Agreement under Section 2(d)(iv) hereof.
14.
CERTAIN APPLICABLE LAW.

(a) The Bank may terminate Executive’s employment at any time, but any
termination by the Bank other than termination for Cause following a Change in
Control shall not prejudice Executive’s right to compensation or other benefits
under this Agreement.  Executive shall have no right to receive compensation or
other benefits under this Agreement for any period after Executive’s termination
for Cause.
(b) In no event shall the Bank (nor any affiliate) be obligated to make any
payment pursuant to this Agreement that is prohibited by Section 18(k) of the
Federal Deposit Insurance Act (codified at 12 U.S.C. sec. 1828(k)), 12 C.F.R.
Part 359, or any other applicable law.
(c) Notwithstanding anything in this Agreement to the contrary, to the extent
that a payment or benefit described in this Agreement constitutes “non-qualified
deferred compensation” under Section 409A of the Code, and to the extent that
such payment or benefit is payable upon Executive’s termination of employment,
then such payments or benefits will be payable only upon Executive’s “Separation
from Service.”  For purposes of this Agreement, a “Separation from Service” will
have occurred if the Bank and Executive reasonably anticipate that either no
further services will be performed by Executive after the Date of Termination
(whether as an employee or as an independent contractor) or the level of further
services performed is less than 50 percent of the average level of bona fide
services in the 36 months immediately preceding the termination.  For all
purposes hereunder, the definition of Separation from Service shall be
interpreted consistent with Treasury Regulation Section 1.409A-1(h)(ii).




6

--------------------------------------------------------------------------------

(d) If Executive is a “Specified Employee” (i.e., a “key employee” of a publicly
traded company within the meaning of Section 409A of the Code and the final
regulations issued thereunder) and any payment under this Agreement is triggered
due to Executive’s Separation from Service, then solely to the extent necessary
to avoid penalties under Section 409A of the Code, no payment shall be made
during the first six (6) months following Executive’s Separation from Service. 
Rather, any payment which would otherwise be paid to Executive during such
period shall be accumulated and paid to Executive in a lump sum on the first day
of the seventh month following such Separation from Service.  All subsequent
payments shall be paid in the manner specified in this Agreement.
(e) Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes Treasury Regulation Section 1.409A-2(b)(2).
15.
TAX WITHHOLDING.


The Bank may withhold from any amounts payable to Executive hereunder all
federal, state, local or other taxes that the Bank may reasonably determine are
required to be withheld pursuant to any applicable law or regulation (it being
understood that Executive is responsible for payment of all taxes in respect of
the payments and benefits provided herein).


16.
NOTICE.



For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below or if sent by facsimile or email, on the date it is actually
received.


To the Bank:
Bogota Savings Bank
819 Teaneck Road
Teaneck, New Jersey 07666
Attention: Corporate Secretary
 
To Executive:
Most recent address on file with the Bank









[Signature Page Follows]








7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, as of the date
first written above.
By signing below, the Bank and Executive acknowledge and agree that: (1) this
Agreement shall supersede and replace the Change in Control Agreement between
the Bank and Executive dated February 1, 2013 (the “Prior Agreement”) as of the
Effective Date; and (2) the Prior Agreement shall be terminated as of the
Effective Date.



 
BOGOTA SAVINGS BANK
          By: /s/ Joseph Coccaro                                                
        


Name: Joseph Coccaro
 
Title:  President and Chief Executive Officer
             
EXECUTIVE
          /s/ Brian McCourt_            ___________________________  
Brian McCourt













8